 EATON YALE & TOWNE, INC.217Eaton Yale&Towne,Inc.andInternational Associa-tion of Tool Craftsmen and its Local-No. 20,N.F.I.U.,Petitioner.Case 10-RC-8397June 16, 1971DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Robert C. Batson.Thereafter, pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations, and bydirection of the Regional Director for Region 10, thiscase was transferred to the National Labor RelationsBoard for decision. Briefs have been timely filed by theEmployer, the Petitioner, and the Intervenor.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board was delgated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the policies ofthe Act to assert jurisdiction herein.2.The labor organizations involved claim to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of 'employees of the Employer withinthe meaning of Section 9(c)(1) of the Act.4.The Petitioner seeks to sever a unit of approxi-mately 22 "Tool Makers A, Tool Makers B, Tool andCutter Grinders A, Tool and Cutter Grinder trainees,ToolMaker apprentices, and Tool Room Helpers"2from the existing unit of approximately 1,000production andmaintenance employees currentlyrepresented by the Intervenor. The Employer opposesseverance,contendingthatthe, toolroom.andproduction operations are highly integrated and the theexisting pattern of plantwide collective bargaining hasproduced stable labor relations which would be dis-rupted by establishing a separate unit for toolroomemployees. The Intervenor, while otherwise adopting'United Textile Workers of America, Local Union No. 297, AFL-CIO,was permitted to intervene on the basis of the existing contract between theEmployer and United Textile Workers of America and its Local No. 297,AFL-CIO.3The petition was amended at the hearing to conform to the Employer'sclassificationsof the employees sought. The Petitioner indicated, however,that it would proceed to an election in any unit found appropriate by theBoardthe Employer's contentions, also questions the Peti-tioner's ability to represent toolroom employees effec-tively.The Employer is an Ohio corporation with an officeand place of business at Lenoir City, Tennessee, whereit is engaged in the manufacture and sale of locks andbuilders' hardware. This plant is one of three whichmake up the Employer's hardware division; the othertwo are at Gallatin, Tennessee, and Monroe, NorthCarolina.'The employees sought herein work in the toolroomof the Lenoir City plant. The toolroom is separatedfrom the production departments by yellow linespainted on the floor, as are all other departments in theplant. The toolroom operates on three shifts. Until re-cently, only the first shift had its own foreman, but atoolroom foreman for the second shift was recentlyhired. The one toolroom employee on the third shift,which was started about 2 months before the filing ofthe petition herein, works without a supervisor presentand would consult with the day shift toolroom super-visor should any problems arise.While much of their work consists of making newparts or repairing existing parts for production machin-ery, they also make tools for the Gallatin and Monroeplants.When a complete new tool or replacement toolis required, the Employer almost always purchases itfrom the outside. In addition, the Employer's chiefmanufacturing engineer admitted that some of the tool-room employees had been complaining about theamount of toolroom work which was being subcon-tracted to outside shops. It is thus apparent that thetoolroom employees do substantially the same work asthat sent to outside shops.Approximately 90 percent of the toolroom em-ployees' time is spent in the toolroom. The remainderof their time is spent in production departments tryingout new or repaired parts, making minor repairs, andotherwise troubleshooting. Apart from such tryoutsand minor repairs, toolroom employees do not, work onproduction machines and there is no interchange be-tween them and production employees. Unlike otheremployees, each toolroom employee buys his owntools. They use precision tools which no one else in theplant is allowed to use.Under the circumstances, we conclude that the tool-room's role in the Employer's production process is notso integrally a part upon which the production flow isdependent as to compel a finding that a separate unitof toolroom employees is necessarily inappropriate ifother factors demonstrate the propriety of such a unit.`'The employees at the Gallatin plant,including the toolroom employees,are represented on a plantwide basis by the United Steelworkers of America,AFL-CIO. Theemployees at the Monroe plant are unrepresented.Buddy L Corporation,167 NLRB 808, 809.191 NLRB No. 36 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no contention that the toolroom employeesare not craftsmen, and the record amply demonstratesthat their work involves the exercise of craft skills andperformance of craft functions on a nonrepetitive basis.The Employer has a formal apprenticeship program,certified by the State Department of Labor, and tool-room employees who are not already journeymen mustgo through this program. We find, therefore, that thetoolroom employees are craftsmen.The Petitioner was formed in 1953 for the purposeof representing craftsmen in the tool-and-die makingtrade, and its president testified without contradictionthat it represents only separate units of toolroom em-ployees. We find, as we have in a number of prior cases,'that the Petitioner qualifies as a traditional representa-tive of toolroom employees.The Employer voluntarily recognized the Intervenoras the bargaining representative of its employees whenitopened its Lenoir City plant in 1954. The initialcontract specifically excluded apprentices, who werethen the only employees working in the toolroom.However, this exclusion was dropped when the nextcontract was negotiated in 1957. Since 1957, the tool-room, employees have received substantially the samefringe benefits and have been subject to the same work-ing conditions as the production employees. However,toolroom employees have separate seniority. While thetoolroom employees have consistently received thehighest wage rates in the plant, there is uncontradictedtestimony that their wage rates are considerably lowerthan those of toolroom employees of other employersin the area. In 1967, when the toolroom employeescomplained about their wage rates, the Intervenornegotiated a wage adjustment for them in addition tothe increase received by all unit employees. Still dis-satisfied, the toolroom employees later sought to havethe contract reopened, but the Intervenor declined todo so unless the contract could be reopened for theentire unit. Thereafter, the petition in the instant casewas filed.Several of the toolroom employees never joined theIntervenor, and most of them did not participate ac-tively in its affairs. In 1967, one toolroom employee wasselected to be on the Intervenor's negotiating commit-tee, but he did not participate in the contract negotia-tions because his foreman told him that he was neededon his job. The toolroom does not have its own shopsteward and the toolroom employees have not askedany other department's shop steward to file or handlea grievance for them; when unable to resolve a griev-ance by talking to their foreman, they have discusseditdirectly with higher company officials, rather thanutilizing the contractual grievance procedure.'See, e.g.,Mason & Hanger-Silas Mason Co.,180 NLRB No 63;BuddyL Corporation, supra.The Employer introduced evidence of a telephonesurvey which it made, claiming that it showed a patternof plantwide bargaining in the industry. However, thesurvey was admittedly not complete, and the evidencediscloses that the toolroom employees of at least one ofthe Employer's major competitors are representedseparately by the Petitioner. On this record, we regardthe bargaining pattern in the industry as inconclusiveand insufficient to show that the establishment of aseparate unit of toolroom employees would disturb in-dustry stability in labor relations.On the above facts, we conclude that the unit soughtherein may be appropriate for severance purposes un-der the standards set forth in theMallinckrodtcase.,'The unit clearly constitutes an identifiable group ofhighly skilled employees who, notwithstanding theirinclusion for 13 years in the production and mainte-nance unit, have maintained their separate identity andhave not participated actively in the affairs of the Inter-venor or utilized the contractual grievance procedure.On this record, we cannot conclude that the separatecommunity of interests which the toolroom employeesenjoy by reason of their skills and training has beenirrevocably submerged in the broader community ofinterest which they share with other employees. Wetherefore find that an electionamong- the toolroomemployees should be held to determine their wishes.'Accordingly, we shall make no final unit determina-tion at this time, but as provided below, shall direct anelection among those in the following voting group:All Tool Makers A, Tool Makers B, Tool and CutterGrinders A, Tool and Cutter Grinder trainees, ToolMaker apprentices, and Tool Room Helpers employedat the Employer's Lenoir City, Tennessee, plant, ex-cluding all other employees, guards, and supervisors asdefined in the Act.If a majority vote for the Petitioner, they will betaken to have indicated their desire to constitute a sepa-rate appropriate unit, and the Regional Director is in-structed to issue a Certification of Representative to thePetitioner for the unit described herein, which theBoard, under such circumstances, finds to be appropri-ate for the purposes of collective bargaining. In theevent a majority vote for the Intervenor, the Boardfinds the existing unit to be appropriate and the Re-gional Directorwill issue aCertification of Results ofElection to such effect.6Mallinckrodt Chemical Works, UraniumDivision,162 NLRB 387.Member Fanning agrees with his colleagues that a severance election iscalled for in this case under the standards set forth in theMallinckrodtdecision.In joining his colleagues, he also relies on principles and considera-tions set forth in his dissenting opinion in theMallinckrodtcase.'Mason & Hanger-Silas Mason Co., supra; Buddy L Corporation, supra. EATON YALE & TOWNE, INC.219[Directionof Election8omitted frompublication.]Accordingly, it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region10 within 7 days of theIn order to assure that all eligible voters may have the opportunity todate of this Decision and Direction of Election The Regional Director shallbe informed of the issues in the exercise of their statutory right to vote, allmake the list available to all parties to the election.No extension of timeparties to the election should have access to a hst of voters and their ad-to file this list shall begranted by theRegional Director except in extraordi-dresses which maybe used to communicate with them.Excelsior Underwearnary circumstances Failure to comply with this requirement shall beInc., 156 NLRB1236;N.L.R.B. v.Wyman-GordonCo.,394 U.S. 759.grounds for setting aside the election whenever proper objections are filed.